Dismissed and Memorandum Opinion filed March 24, 2005








Dismissed and Memorandum Opinion filed March 24, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00066-CV
____________
 
STEVE NELSON,
Appellant
 
V.
 
COMMISSION FOR LAWYER DISCIPLINE, Appellee
 

 
On Appeal from the
400th District Court 
Fort Bend
County, Texas
Trial Court Cause No.02-CV-125218
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed September 23,
2004.  The notice of appeal was filed on
December 21, 2004.  To date, our records show
that appellant did not establish indigence in accordance with Texas Rule of
Appellate Procedure 20.1.  Nor has
appellant paid the $125.00 appellate filing fee.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent).





After being notified that this appeal was
subject to dismissal, appellant did not adequately respond. 
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified
time).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed March 24, 2005.
Panel consists of Justices
Edelman, Seymore, and Guzman.